358 F.2d 748
M. P. MOSELEY, Appellant,v.C. D. CALBECK, Deputy Commissioner, et al., Appellees.
No. 22457.
United States Court of Appeals Fifth Circuit.
April 19, 1966.

Appeals from the United States District Court for the Southern District of Texas; James L. Noel, Jr., Judge.
Herman Wright, Houston, Tex., for appellant.
Bryan F. Williams, Jr., Galveston, Tex., Florence Wagman Roisman, Alan S. Rosenthal, Attys., Dept. of Justice, Washington, D.C., John W. Douglas, Asst. Atty. Gen., Woodrow B. Seals, U.S. Atty., Washington, D.C., for appellees.
Before TUTTLE, Chief Judge, and JONES and WATERMAN,1 Circuit Judges.
PER CURIAM:


1
We have carefully considered the entire record before the Commissioner and conclude that no errors were committed by the Commissioner in the application of the appropriate standards.  Moreover, the fact determinations were amply supported by the evidence before the Commissioner.


2
The judgment is affirmed.



1
 Of the Second Circuit, sitting by designation